DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are present for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-2, 6, 10, 13 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cook, Jr (US 3,996,656) in view of either Shimada et al (US 4,024,564), or Beall (US 5,055,889), or Park et al (US 2013/0009165).
	Claims 1-2, 6, 10, 13, & 18, Cook (Fig. 1) clearly shows a capacitor-less, semiconductor P-N-P unit/device (or FET with Schottky barrier structure) comprising at least one integrated semiconductor layer (or substrate 10) having a P-N-P structure with double PN junction, for example, a first junction between 12 & 10 layers, and a second junction between 10 & 14 layers) making an integrated “double PN junction” as claimed. Additionally, one of these electrodes (18 or 20) makes a simultaneous “ohmic junction” contact with its respective layers (12 or 24), respectively, and the remaining electrode (22) also simultaneously makes a “Schottky junction” contact with layer (10/16) as well. For example, col. 2 (lines 46-49) stated that “metal electrodes 18 and 20 form ohmic contacts with the source 12 and drain 14, respectively and gate electrode 22 forms a Schottky barrier with the channel region 16 etc.”

    PNG
    media_image1.png
    241
    443
    media_image1.png
    Greyscale

	Note that Cook patent above does not imply the type of these electrodes as “Anode and/or “Cathode”; however, these terms are considered as well-known defined terminology for any “PN” or “NP” rectifier/diode devices, with diode-junctions formed between two different types (N or P) of semiconductor layers as these electric characteristics are also proven well-known to an ordinary skilled person in this art, such as JFET devices having Schottky junction disclosed by Cook alone. In addition, such conventional knowledge is also disclosed by other prior art teachings such as one from the prior arts disclosure:
Shimada patent (see Fig. 8) shows a similar JFET device with double PN junction, with first Ohmic junction formed between Cathode electrode (15G) and P-type layer (8), and a Schottky junction formed between Anode electrode (A or 15A) and P-type layer (14), see col. 5-6 description;
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Cathode)][AltContent: textbox (Anode)]
    PNG
    media_image2.png
    303
    577
    media_image2.png
    Greyscale

Beall patent (see Fig. 1) shows a similar JFET device with double PN junction, with first Ohmic junction formed by Cathode electrode (22 or 23), and a Schottky junction formed between Anode electrode (24), see abstract;

    PNG
    media_image3.png
    319
    681
    media_image3.png
    Greyscale

 Park et al (see Fig. 1) shows a similar JFET device with double PN junction, with first Ohmic junction formed between Cathode electrode (90), and a Schottky junction formed by Anode electrode (80), see para [0106] description below:

    PNG
    media_image4.png
    161
    922
    media_image4.png
    Greyscale

[AltContent: textbox (Cathode)][AltContent: textbox (Anode)]
    PNG
    media_image5.png
    530
    705
    media_image5.png
    Greyscale


Thus, at the time of invention, it would have been obvious to a skilled person in this art to similarly name the Anode/Cathode electrodes for the prior/similar device of Cook patent as suggested by either one of these three secondary structures, without complexity nor hindsight constructions since all these references are also related to a similar JFET concept/structures, each having at least Ohmic and Schottky junctions formed between one electrode and another semiconductor layers as seen.
	Claim 10, 13 & 18, Shimada (Fig. 8) shows at least a “control gate” K, and Beall (Fig. 1) shows a “control gate” 14, for controlling a memory device/unit as well.
	 
3.	Claims 7-9 are allowable over prior arts of record, and other claims (not mentioned above) are objected as being dependent upon the rejected claims above, but they also tentatively contain some allowable features not being clearly suggested nor seen elsewhere at this time.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827